DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a second end" in line 2.  Since line three, of Claim 1, also states “a second end,” this causes confusion due to lack of clarity as to the second end. Therefore, for the purposes of compact prosecution, the Examiner will interpret the limitation on line 3 as “the second end.”

Claims 2-11 are also rejected since they depend on Claim 1.

Claim 12 recites the limitations “a first position and a second position” on the Claim’s  last line.  These two limitations lack clarity and therefore cause confusion due to the Specification and the FIG. 6 relating different information pertaining to the first and second position pertaining to the compressor tip [0034].  Conversely, Claim 12 states that the fastener supply and body are repositioned between the two different positions in paragraph [0015] and different from what the Specification in para [0034] states that the air compressor tip (630) is repositioned between a first and second position as illustrated in FIG. 6.  Therefore, for the purposes of compact prosecution, the Examiner will interpret the “first and second positions” as the third pivot point.

Claims 13-18 are also rejected as they depend on Claim 12.

Claim 17 recites the limitation "the tube" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, the Examiner will interpret “the tube” as any cylindrical object or its combination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 9-11are rejected under 35 U.S.C. 103 as being unpatentable over Hale US20200061787A1 (Hale), and in further view of Thompson et al. US 20210060742 A1 (Thompson), Wu US20110100660A1 (Wu), and Nayrac et al. US20080283568A1 (Nayrac).

Regarding Claim 1,  Hale discloses, A flooring installation tool comprising (Abstract): 
a body (FIG. 2, #12) having a first end and a second end (FIG. 2 – illustrates the body having a top (first end) and a bottom near the base plate (second end)), the body including a tube (FIG. 2, #13) for providing a force of air to a fastener delivery point at a second end (para [0034])
a strike bumper (FIG. 2, #40) positioned at the first end (FIG. 2); 
a base plate (FIG. 2, #14); 
a fastener supply (FIG. 2, #20) connected to the body; and 
at least one adjustable grip handle (FIG. 2, #22), wherein the flooring installation tool (Abstract).
Hale does not disclose, further comprises a first pivot point.
However, Thompson teaches, further comprises a first pivot point (FIG. 2, #130).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include the first pivot point (FIG. 2, #130) so as to allow the pivoting of the handle (Hale, 22) as taught by Thompson. Since Thompson teaches this structure that is known and beneficial, thereby providing the motivation to utilize the first pivot point (Thompson, 130) so as to improve the versatility of the flooring installation tool by allowing the handle (Hale, 22) to pivot (Thompson, Claim 1) during use of the tool.

Hale does not disclose, a second pivot point.
However, Wu teaches, a second pivot point (FIG. 16, Z, para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include the second pivot point (FIG. 16, Z) so as to allow the pivoting of the body (Hale, 12) as taught by Wu.  Since Wu teaches this structure that is known and beneficial, thereby providing the motivation to utilize the second pivot point (Wu, FIG. 16, Z) so as to improve the versatility of the flooring installation tool by allowing the body (Hale, 22) to pivot (Wu, Z) during use of the tool.

Hale does not disclose, a third pivot point.
However, Nayrac teaches, third pivot point (Nayrac, FIG. 5, #43).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include the third pivot point (FIG. 5, #43) so as to allow the pivoting of the magazine (Hale, 20) as taught by Nayrac.  Since Nayrac teaches this structure that is known and beneficial, thereby providing the motivation to utilize the third pivot point (Nayrac, FIG. 5, #43) so as to enable the movement of the magazine (Hale, 20) in relation to the body (Hale, 12) by utilizing the third pivot point (Nayrac, 43) while using the flooring installation tool.

Regarding Claim 2,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Hale further discloses, wherein the base plate (14) is disposed at the second end of the body (FIG. 2 – illustrates base plate at body’s second end).

Regarding Claim 3,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Hale/Wu/Nayrac does not disclose, further comprising a second adjustable grip handle.
However, Thompson teaches, a second adjustable grip handle (FIG. 1, #110).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include a second adjustable grip handle (FIG. 1, #110) so as to provide the body (Hale, 12) an alternate way to grip the tool (Hale, abstract) as taught by Thompson. Since Thompson teaches this structure that is known and beneficial, thereby providing the motivation to utilize the second adjustable grip handle (Thompson, FIG. 1, #110) so as to improve the versatility of the flooring installation tool by allowing an alternate manner in which to grip the tool by using a second adjustable handle (Thompson, FIG. 1, para [0020]).

Regarding Claim 4,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Wu further discloses, wherein the body is pivotable in relation to the base plate (FIG. 18, para [0031]).

Regarding Claim 5,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Wu further discloses, further comprising a locking mechanism (FIGS. 16-20, #34) to hold the flooring installation tool in a select one of a plurality of different orientations (para [0055]).

Regarding Claim 6,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined,  Hale/Wu further disclose, wherein the select one of a plurality of different orientations (Wu, para [0055]) involves the body and the tube being at an approximate angle of forty-five degrees (Wu, FIG. 19, 20  – illustrates a 450 angle as it rotates from 900 to 1800) to a flooring surface (Hale, FIG. 2, #16).

Regarding Claim 7,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined,  Hale/Wu further discloses, wherein the select one of a plurality of different orientations (Wu, para [0055]) involves the body and the tube being at an approximate angle of ninety degrees (Wu, FIG. 19 – illustrates a right angle) to a flooring surface (Hale, FIG. 2, #17).

Regarding Claim 9,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Hale/Wu further discloses,  wherein the body (Hale, 12)  pivots (Wu, Z) in relation to the base plate (Hale, 14).

Regarding Claim 10,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Hale/Nayrac further discloses, wherein the fastener supply (Hale, 20) pivots (Nayrac, 43) in relation to the base plate (Hale, 14).

Regarding Claim 11,  as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.  As combined, Hale further discloses, wherein the fastener supply is disposed between the base plate and the body (FIG. 2 – illustrates the fastener supply between the body).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable, as combined, over Hale/Thompson/Wu/Nayrac, and in further view of Mighells US20140112702A1 (Mighells).

Regarding Claim 8, as combined, Hale/Thompson/Wu/Nayrac discloses as previously claimed.   As combined,  Hale/Thompson further discloses wherein the at least one adjustable grip (Hale, 22 – see above 112(b)) and the second adjustable grip (Thompson, 110) are connected to the body (Hale, 12).
As combined,  Hale/Thompson/Wu/Nayrac does not disclose, a threaded coupling.
However, Mighells teaches, a threaded coupling (FIGS. 1-2, #6, Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include a threaded coupling (FIGS. 1-2, #6, Claim 1) as taught by Mighells.  Since Mighells teaches this structure that is known and beneficial, thereby providing the motivation to utilize the threaded coupling (Mighells, 6) so as to provide the flexibility of adding to the body (Hale, 12) a threaded coupling so as to provide the flexibility of adding a side handle (Mighells, Abstract).



Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hale US20200061787A1 (Hale), and in further view of Nayrac et al. US20080283568A1 (Nayrac) .

Regarding Claim 12,  Hale discloses, A flooring installation tool comprising (Abstract): 
a body (FIG. 2, #12) having a first end and a second end (FIG. 2 – illustrates the body having a top (first end) and a bottom near the base plate (second end)),
a bumper (FIG. 2, #40) for receiving a striking force from a hammer (FIG. 2, #29), wherein the bumper is positioned at the first end of the body (FIG. 2 – illustrates bumper at first end of the body); 
an air cylinder (FIGS. 3-5, #32) at least partially enclosed in the body and in mechanical communication with the bumper (paras [0035]); 
a base plate (FIG. 2, #14); 
a first adjustable grip handle (FIG. 2, #22 – see above 112(b)) connected to the body (12) and having a hand grip area (FIG. 2 – illustrates a hand grip area on 22).
a fastener supply (FIG. 2, #20) containing a plurality of fasteners (FIGS. 7-8 – illustrate a plurality of fasteners with 21 being the first) therein, wherein each of the fastener supply (20) and the body (12).

Though Hale discloses the fastener supply (20 and the body (12), Hale does not disclose, wherein each of the fastener supply(20) and the body (12) are repositionable between a first position and a second position. 
However, Nayrac teaches, wherein each of the fastener supply(FIG. 1, #4) and the body (FIG. 1, #5) are repositionable between a first position and a second position. (Nayrac, FIG. 5, #43 – see above 112(b)).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include the third pivot point (FIG. 5, #43) so as to allow the pivoting of the magazine (Hale, 20)  as taught by Nayrac.  Since Nayrac teaches this structure that is known and beneficial, thereby providing the motivation to utilize the third pivot point (Nayrac, FIG. 5, #43) so as to enable the movement of the magazine (Hale, 20) in relation to the body (Hale, 12) by utilizing the third pivot point (Nayrac, 43) while using the flooring installation tool.

Regarding Claim 14,  as combined, Hale/Nayrac discloses as previously claimed.  As combined, Hale/Nayrac further discloses, wherein the body (Hale, 12) is pivotable (Nayrac, 43) in relation to the base plate (Hale, 14).


Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hale, and in further view of Nayrac, Thompson et al. US 20210060742 A1 (Thompson).

Regarding Claim 13,  as combined, Hale/Nayrac discloses as previously claimed.  As combined, Hale discloses, the body (12).
As combined, Hale/Nayrac does not disclose, further comprising a second adjustable grip handle.
However, Thompson teaches, a second adjustable grip handle (FIG. 1, #110).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include a second adjustable grip handle (Thompson, FIG. 1, #110) so as to provide the body (Hale, 12) an alternate way to grip the tool (Hale, abstract) as taught by Thompson. Since Thompson teaches this structure that is known and beneficial, thereby providing the motivation to utilize the second adjustable grip handle (Thompson, FIG. 1, #110) so as to improve the versatility of the flooring installation tool by allowing an alternate manner in which to grip the tool by using a second adjustable handle (Thompson, FIG. 1, para [0020]).

Though, as combined, Hale/Nayrac/Thompson discloses, comprising a second adjustable grip handle (Thompson, 110) and the body (Hale, 20).As combined, Hale/Nayrac/Thompson does not disclose, comprising a second adjustable grip handle (Thompson, 110)  removably connected to the body (Hale, 10). 
However, Mighells teaches, comprising a second adjustable grip handle (Abstract) removably connected (FIG. 3, Abstract, paras [0012, 22]) to the body (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hale before the effective filling date of the claimed invention to modify the flooring installation tool (Abstract) as disclosed by Hale, to include a removable connect second (Mighells, FIG. 3, Abstract) in the form of a stud (Mighells, FIGS. 1-3, #6) and the adjustable grip handle (Thompson, 110) as taught by Mighells.  Since Mighells teaches this structure that is known and beneficial, thereby providing the motivation to utilize the removably connected (FIG. 3, Abstract) structure so as to improve the functionality of the tool (Hale, Abstract) by providing a simple and economical way to re-position the handle (Mighells, para [0012]).

Regarding Claim 18,  as combined, Hale/Nayrac/Thompson/Mighells discloses as previously claimed.  As combined, Hale//Thompson further discloses, wherein each of the first  (Hale, FIG. 2, #22 – see above 112(b)) and second adjustable grips (Thompson, FIG. 1, #110) is connected to the body (Hale, 12) by a threaded coupling (Mighells, FIGS 1-3, #6).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Hale/Nayrac, and in further view of Wu.

Regarding Claim 15,  as combined, Hale/Nayrac discloses as previously claimed.  As combined, Hale/Nayrac further discloses, further to hold the nail gun (Hale, Abstract).
As combined, Hale/Nayrac does not disclose, comprising a locking mechanism in a select one of a plurality of different orientations.
However, Wu teaches, comprising a locking mechanism (FIG. 16, #34) in a select one of a plurality of different orientations (paras [0055-56]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Hale/Nayrac before the effective filling date of the claimed invention to modify the nail gun (Abstract) as disclosed by Hale, to include the locking mechanism (FIG. 16, #34) so as to allow the pivoting of the body (Hale, 12) in different orientations as taught by Wu.  Since Wu teaches this structure that is known and beneficial, thereby providing the motivation to utilize the locking mechanism (FIG. 16, #34) so as to improve the versatility of the nail gun by utilizing in different orientations (Wu, paras [0055-56]).

Regarding Claim 16,  as combined, Hale/Nayrac discloses as previously claimed. As combined, Hale/Wu further discloses, wherein the select one of a plurality of different orientations (Wu, paras [0055-56]) involves the body (Hale, 12) and the air cylinder (Hale, 32) being at an approximate angle of forty-five degrees (Hale, FIG. 1 – previously disclosed prior art illustrates a forty-five-degree angle) to a bottom surface (Hale, FIGS. 7-8, #17) of the base plate (Hale, 14).

Regarding Claim 17,  as combined, Hale/Nayrac discloses as previously claimed. As combined, Hale/Wu further discloses, wherein the select one of a plurality of different orientations (Wu, paras [0055-56]) involves the body (Hale, 12) and the tube (FIG. 2 – illustrates cylindrical object 44 and 12 – see above 112(b)) being at an approximate angle of ninety degrees to a bottom surface (Hale, FIG. 2 – illustrates ninety-degree angle) of the base plate (Hale, 14).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale US20200061787A1 (Hale), and in further view of Mighells US20140112702A1 (Mighells) and Thompson et al. US 20210060742 A1 (Thompson).

Regarding Claim 19,  Hale discloses, A hardwood flooring nailing tool comprising (Abstract): 
a body (FIG. 2, #12) having a first end and a second end (FIG. 2 – illustrates the body having a top (first end) and a bottom near the base plate (second end));
an air cylinder enclosed (FIGS. 3-5, #32) within the body (12); 
a striking pad (FIG. 2, #40) disposed on the first end (FIG. 2) of the body and in mechanical communication (FIGS. 3-5, para [0035]) with the air cylinder; 
a base plate (FIG. 2, #14) disposed on the second end (FIG. 2) of the body; 
a fastener supply (FIG. 2, #20) for feeding a plurality of individual fasteners (FIGS.7-8 – illustrates individual fasteners in 20) into an opening in communication  (FIG. 8, #s 74 and 88 – illustrates an opening) with the air cylinder; 
a first adjustable grip (FIG. 2, #22 – see above 112(b)) removably attached to the body (12),
wherein the body (12) is repositionable relative to a bottom surface (FIGS. 7-8, #17) of the base plate (14).
Though Hale discloses, a first adjustable grip (22) and the body (12), Hale does not disclose, a first adjustable grip removably attached to the body via a threaded connection via a threaded connection.
However, Mighells teaches, a first adjustable grip (Abstract – handle) removably attached (para [0012]) to the body (Abstract – power tool) via a threaded connection (FIGS. 1-2, #6, Claim 1).  
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Hale before the effective filling date of the claimed invention to modify the hardwood floor nailing tool (Abstract) as disclosed by Hale, to include pivoting handle attachment (Abstract) that includes a bolt (FIG. 2, #4) and a threaded connection (FIGS. 1-2, #6, Claim 1) as taught by Mighells.  Since Mighells teaches this structure that is known and beneficial, thereby providing the motivation to utilize the threaded connection (Mighells, 6) so as to provide the flexibility of adding to the body (Hale, 12) a threaded connection so as to provide the flexibility of adding a side handle (Mighells, Abstract).

As combined, Hale/Mighells discloses, removably attached to the body (Hale, 12) via a second threaded connection (Mighells, 4).
As combined, Hale/Mighells does not disclose, a second adjustable grip.
However, Thompson teaches, a second adjustable grip (FIG. 1, #110).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Hale/Mighells before the effective filling date of the claimed invention to modify the hardwood floor nailing tool (Abstract) as disclosed by Hale, to include a second adjustable grip (Thompson, FIG. 1, #110) so as to provide the body (Hale, 12) an alternate way to grip the tool (Hale, abstract) as taught by Thompson. Since Thompson teaches this structure that is known and beneficial, thereby providing the motivation to utilize the second adjustable grip (Thompson, FIG. 1, #110) so as to improve the versatility of the hardwood floor nailing tool by allowing an alternate manner in which to grip the tool by using a second adjustable grip (Thompson, FIG. 1, para [0020]).

Regarding Claim 20,  as combined, Hale/Mighells/Thompson discloses as previously claimed.  As combined, Hale further discloses, wherein an angle (FIG. 2) between the body (12) and the bottom surface (FIGS. 7-8, #17) of the base plate (14) can vary between 0 and 90 degrees (FIG. 2 – illustrates the varying between zero and ninety degrees).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu US-20150174749-A1, Hale US-20170066115-A1 andUS-20140103089-A1, and Hsieh cited for body, tube, base plate, strike bumper, handle, fastener supply, fasteners, pivot point, locking mechanism, threaded connection, approximate angles, air cylinder and base plate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        08 Sep 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731